Citation Nr: 1623159	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from January 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and was subsequently transferred to the RO in Roanoke, Virginia.  

In February 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file (Virtual VA).   

The Veteran's claim has been remanded in September 2011, August 2012, May 2014 and December 2015 for further development.  Most recently, in December 2015, the Board remanded the matter for additional development, which included obtaining a medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability was not shown in service or for many years after service and has not been shown to be otherwise caused or aggravated by any event, disease or injury of service-origin including service-connected pes planus.
CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in March 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 
In regard to the duty to assist, the Veteran was afforded a VA examination in October 2011.  The October 2011 examiner did not provide an opinion regarding the aggravation element of secondary service connection, so an addendum opinion was provided in February 2016.  The February 2016 examiner provided an addendum opinion with supporting rationale.  Therefore, the Board finds that the opinion was adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

At the Veteran's February 2014 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

At an August 2008 Decision Review Officer Hearing, the Veteran testified that his back disability was related to his service-connected pes planus.  Specifically, the Veteran testified that he had problems walking due to his pes planus, which he contended affected his back.  In a November 2008 correspondence, he also stated that "due to the effect of the imbalance of the distribution of weight in walking on my heels causing the herniated disc of L4 and L5, I believe I should be service connected for [a] back condition."  Alternatively, at the February 2014 Central Office Board hearing, the Veteran testified that his back disability was related to in-service cold exposure.  See Board Hearing Transcript, pp. 6-10.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease. 38 U.S.C.A. § 1112(a)(1) (West 2014).

The Veteran's December 1953 separation examination was silent for any back complaints or disabilities. 

In a correspondence dated September 1978, Dr. H.H. wrote that he treated the Veteran following reports of pain on his right side of his back down to his right leg.  The Veteran also reported that he developed back pain following an upper respiratory infection where he sneezed hard.  Dr. H.H. noted that the Veteran had a herniated disc and right lumbosacral radiculopathy of the L5-L1 nerve roots.  

A July 1981 correspondence from Dr. W.V. indicates that the Veteran had reported back pain for over a year.  He further notes that the Veteran had been diagnosed with degenerative arthritis and a herniated disc, a total and permanent disability.  

The Veteran was afforded a VA examination in October 2011 where the examiner noted the Veteran's 1974 diagnosis of degenerative disc disease (DDD) of the lumbar spine.  The Veteran reported that in 1978, his back pains began after he sneezed.  He stated that he was treated and underwent an EMG and given a muscle relaxer and back brace.  He denied any history of surgical intervention.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  He reasoned that the Veteran's service treatment records did not indicate complaints of back pain or a diagnosis of back disorder.  He further opined that the Veteran's back disability was not proximately due to or a result of the Veteran's service-connected pes planus.  The examiner reasoned that there is no plausible mechanism to explain pes planus resulting in the Veteran's DDD of the lumbar spine.  

Since the October 2011 examiner did not adequately address the theory of secondary service connection, based on aggravation, the Board remanded the matter for an addendum opinion.

In the interim, the Veteran was afforded a VA cold injury residuals examination in November 2014 where the examiner noted that the Veteran did not have any diagnosed cold injuries.  The examiner noted the Veteran's reports of cold weather exposure and subsequent symptoms of numbness of tingling.  The examiner opined that it was less likely as not that the Veteran's DDD of the lumbar spine was a residual of a cold injury.  He reasoned that DDD is the result of wear and tear of the lumbar discs from aging and that there was no established causal relationship between a cold injury and the development of DDD. 

An addendum medical opinion to the October 2011 VA examination was provided in February 2016 where the clinician opined that the Veteran's back disability was not proximately due to or the result of the service-connected pes planus.  She further opined that the Veteran's back disability was less likely as not aggravated by the service-connected pes planus.  The clinician reasoned that the Veteran had no documented back pain until acute onset in 1978 following a sneeze.  She further explained that the Veteran's medical history is "classic" for acute disc herniation with radiculopathy due to nerve root compression.  "Sneezing is a reaction to an environmental allergen or irritant and so clearly was not related to the Veteran's pes planus.  Disc herniation is due to degeneration, most commonly related to aging but also occupations which require repeated bending.  Veteran was a maintenance worker.  Pes planus is not listed as a risk factor for disc degeneration."  In regard to the aggravation element of secondary service connection, the clinician reasoned that the progression rate of lumbar degenerative arthritis is 3 to 4 percent per year.  The Veteran's 1978 x-ray showed mild changes and in 2013 showed marked changes over a period of 40 years, which is line with the normal progression of the disease.  

Based on the foregoing, the Board finds the November 2014 and February 2016 medical opinions to be of significant probative value.  The examiners provided reasoned opinions based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion). As such, the Board is satisfied that the VA examiners duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiners addressed the Veteran's complaints, but found that the Veteran's back disability was not related to service-including cold exposure-or caused or aggravated by his service-connected pes planus.

The Board has considered the Veteran's statements regarding the etiology his back disability.  A Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of back disability.  As indicated by the medical evidence, an x-ray or MRI is used to confirm or deny such a diagnosis and therefore the source of the Veteran's symptoms are not something observable by the naked eye.

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiners who have medical experience and training and who relied on sound medical principles in their opinions and reasoning.  The examiners addressed all potential theories of service connection and found against a nexus between the Veteran's back disability and service.  There was no indication of back problems until 1978; there was no connection between cold exposure and the Veteran's DDD; and there was no causal or aggravation connection between the Veteran's DDD and service-connected pes planus.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's DDD was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 1978, nearly 20 years after separation from service.

Given that the Board has found the unfavorable November 2014 and February 2016 examination report and addendum opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).

ORDER

Entitlement to service connection for a low back disability, including as secondary to service-connected pes planus, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


